DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2020/0019745 A1) in view of Lee (KR 101026046), further in view of Park (KR10-2019-0142891).
Regarding claims 1 and 11, Kang discloses an apparatus for estimating biological information of a user (eg. Fig. 1A-2D), the apparatus comprising: a light source configured to emit light to an object of the user (eg. Para. 14); an image sensor comprising a pixel array (eg. Para. 6-7, 17-19, sensor 110, claim 12), and configured to acquire successive image frames by detecting light scattered or reflected from the object of the user (eg. Para 53 and Fig. 3C, Para. 77); and a processor configured to: select a predetermined number of pixel-rows from among pixel-rows of the image sensor (eg. Para. 7), detect signal intensities in the predetermined number of pixel-rows for each image frame of the successive image frames (eg. Para. 7, 58-59), acquire a photoplethysmogram (PPG) signal based on signal intensities (eg. Para. 101 and 131, Fig. 8-10), and estimate the biological information of the user based on the PPG signal (eg. Para. 101 and 131, Fig. 8-10). Kang does not disclose correcting signal intensities and combine the signal intensities for each image frame of the successive image frames based on correcting the signal intensities.
Lee teaches an imaging sensor and processor that corrects pixel defects in a pixel array (eg. Abstract, Claims 1-2 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Kang with the pixel correction algorithm as taught by Lee and to replace the raw signals with corrected signals to provide cleaner signals for more accurate readings.
Park teaches a biological sensor device and a pixel array that acquires a biological signal using light with a SNR of a specified range or more (eg. Para. 58) and the average value or sum of optical signals detected (eg. Para. 68)
It would have been obvious to have combined the invention of Kang and Lee with the SNR selection for pixels as taught by Park to allow for more accurate readings by eliminating pixels with low SNR.
Regarding claims 2 and 12, the combined invention of Kang and Lee discloses the invention of claim 1, but does not disclose the processor is configured to calculate a signal-to-noise ratio (SNR) of each pixel-row of the image frame, and select the predetermined number of pixel-rows based on the SNR of each pixel-row of the image frame (eg. Park, Para. 68).
Regarding claims 3 and 13, the processor is configured to select the predetermined number of pixel-rows in an ascending order or a descending order of magnitudes of the SNR of each pixel-row of the image frame (eg. Park, Para. 68).

Claims 4-5, 8-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2020/0019745 A1) in view of Lee (KR 101026046), further in view of Park (KR10-2019-0142891), further in view of Tsuji (US 2011/0125034 A1).
Regarding claims 4 and 14, the combined invention of Kang, Lee, and Park discloses the invention of claim 1, the processor is configured to correct an influence of a signal intensity according to a distance between the light source and each of the predetermined number of pixel-rows of the image sensor by using Lambert-Beer's law.
Tsuji teaches a PPG sensor system for sensing blood parameters with an LED that uses light transmitted in accordance with the Lambert-Beer Law (eg. Para. 85-94).
It would have been obvious to have combined the invention of Kang, Lee, and Park with the Lambert-Beer Law accordance as taught by Tsuji to account for the concentration and absorbance of light through the skin. The Lambert-Beer Law is a well-known concept about the linear relationship between the concentration and absorbance of a solution. Applying this to account for tissue conditions would result in a more accurate reading.
Regarding claims 5 and 15, the processor is configured to generate a signal intensity compensation model representing a relationship between the signal intensities and a pixel-row number (eg. Kang, Para. 53, 77, Fig. 3B-C, continuous monitoring, Fig. 3B, element R).
Regarding claim 8, the processor is configured to resample the PPG signal, or perform preprocessing to reduce noise by using a filter (eg. Kang, Para. 69-70).
Regarding claim 9, the processor is configured to extract feature points based on the PPG signal, and estimate the biological information based on the feature points (eg. Kang, Claim 27).
Regarding claim 10, the biological information comprises at least one of oxygen saturation (SpO2), pulse rate variability, blood pressure, arterial stiffness, stress index, body fat, or body temperature (eg. Kang, Claim 27).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2020/0019745 A1) in view of Lee (KR 101026046), further in view of Park (KR10-2019-0142891), further in view of Yan (US 2020/0359900 A1).
Regarding claim 18, the combined invention of Kang, Lee, and Park discloses an electronic device comprising: a main body (eg. Kang, Fig. 1A-2D, element 100A-C); a light source disposed on a surface of the main body (eg. Kang, Fig. 1A-2D, element 100A-C, Para. 14), and configured to emit light to an object of a user (eg. Kang, Para. 14);, and comprising an image sensor configured to acquire an image frame by detecting light reflected or scattered from the object (eg. Para. 6-7, 17-19, sensor 110, claim 12); and a processor disposed in the main body (eg. Kang, Para. 7), and configured to: select a predetermined number of pixel-rows from among pixel-rows of the image sensor (eg. Kang, Para. 7, 58-59), detect signal intensities in the predetermined number of pixel-rows for each image frame of the successive image frames (eg. Kang, Para. 101 and 131, Fig. 8-10), correct the signal intensities, combine the signal intensities for each image frame of the successive image frames based on correcting the signal intensities (eg. Lee, Abstract, Claims 1-2 and 5), acquire a photoplethysmogram (PPG) signal based on combining the signal intensities (eg. Kang, Para. 101 and 131, Fig. 8-10), and estimate biological information of the user based on the PPG signal (eg. Kang, Para. 101 and 131, Fig. 8-10 and Park, Para. 58 and 68), but does not specifically disclose a camera module disposed on the surface of the main body. 
Yan teaches a biometric signal measuring device that comprises a camera module (eg. Para. 96). 
It would have been obvious to have combined the invention of Kang, Lee, and Park with the camera module as taught by Yan as an obvious variant of an image sensor that captures light and converts it into signals to result in an image with pixels.
Regarding claim 19, the combined invention of Kang, Lee, Park, and Yan discloses the image sensor is configured to acquire an image frame using a rolling shutter technique (Eg. Yan, Para. 74, claim 17, sequential scanning of pixel rows).
Regarding claim 20, the combined invention of Kang, Lee, Park, and Yan discloses the processor is configured to control the light source to be turned on while the image sensor acquires the image frame, or control the light source using a pulse width modulation scheme (eg. Yan, Para. 87). The light source being turned on while the image sensor acquires the image is an inherent quality of PPG sensors and the like.

Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6-7 and 16-17 are allowable over the prior art because the Examiner found that none of the cited prior art discloses combining the signal intensities for each frame by using the signal intensity compensation model and a multi-row combine with amplitude compensation algorithm in combination with the rest of the claim elements of the claims they depend on.
Examiner found the closest prior art to show these elements was Jang (US 2020/0221960 A1) which discloses a blood pressure measuring system that uses a signal corrector to compensate for changes in the amplitude of pulse wave signals and normalize the amplitudes, but does not disclose the use of pixels and combining rows together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792